                       Case 1:18-cv-10844-VSB Document 6
                                                       3 Filed 11/20/18
                                                               11/19/18 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Southern District
                                                    __________  DistrictofofNew York
                                                                             __________

                 EUGENIO VASQUEZ,                                    )
     on behalf of himself, FLSA Collective Plaintiffs                )
                     and the Class                                   )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                             Civil Action No. 18-cv-10844
                                                                     )
                                                                     )
      VICTOR'S CAFE 52ND STREET, INC. d/b/a                          )
       VICTOR'S CAFE, and SONIA ZALDIVAR                             )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           VICTOR'S CAFE 52ND STREET, INC. d/b/a VICTOR'S CAFE
                                           236 West 52nd Street
                                           New York, NY 10019




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           C.K. Lee, Esq.
                                           Lee Litigation Group, PLLC
                                           30 East 39th Street, Second Floor
                                           New York, NY 10016
                                           Tel.: (212) 465-1188

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:       11/20/2018                                                                 /s/ J. Gonzalez
                                                                                            Signature of Clerk or Deputy Clerk
